                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX

                                          )
KITSON B. JARVIS                          )
                                          )
                     Petitioner,          )
                                          )
               v.                         )                    Civil Action No. 2014-0010
                                          )
JULIUS WILSON, Director of BOC, and       )
BASIL RICHARDS, Warden, Golden Grove      )
Adult Correctional Facility,              )
                                          )
                    Defendants.           )
__________________________________________)

Appearances:
Kitson B. Jarvis, Pro Se
Lecanto, FL

                                  MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER comes before the Court on the Report and Recommendation (“R&R”)

submitted by Magistrate Judge George W. Cannon, Jr., on February 28, 2017. (Dkt. No. 6). In his

R&R, the Magistrate Judge recommends that Petitioner Kitson B. Jarvis’ (“Jarvis”) Petition for

Writ of Habeas Corpus (“Habeas Petition” or “Petition”) (Dkt. No. 1) be dismissed. For the reasons

that follow, the Court will accept the Magistrate Judge’s R&R, as modified as stated herein, and

will dismiss Jarvis’ Habeas Petition with prejudice for failure to prosecute.

       Jarvis’ Habeas Petition is dated March 18, 2014 and was filed on the Court’s docket on

March 24, 2014, together with a Motion for Leave to Proceed In Forma Pauperis. (Dkt. Nos. 1,

2). The signature line in Jarvis’ Petition displays his mailing address as: CCA/Citrus County

Detention Facility, 2604 West Woodland Ridge Dr., Lecanto FL, 34461. (Dkt. No. 1 at 4).
         Magistrate Judge Cannon denied Jarvis’ Motion to Proceed In Forma Pauperis without

prejudice in light of Jarvis’ failure to submit necessary financial documentation in support of his

Motion. (Dkt. No. 3). The Magistrate Judge directed the Clerk of Court to mail Jarvis a copy of

the Order and an Application to Proceed in District Court Without Prepaying Fees or Costs.

Id. at 1. The Order and Application were mailed to Jarvis at the CCA/Citrus County Detention

Facility—the address indicated on Jarvis’ Habeas Petition—and were subsequently returned as

undeliverable on April 9, 2015. (Dkt. Nos. 4, 5). 1

         Following a review of the docket, the Magistrate Judge entered an R&R on February 28,

2017. The R&R explains that Jarvis has not notified the Court regarding his current location and

mailing address, and has submitted neither an appropriate application to proceed in forma pauperis

nor, alternatively, the requisite District Court filing fee. (Dkt. No. 6 at 1). The R&R therefore

recommends that Jarvis’ Habeas Petition be dismissed. Id. at 2. A copy of the R&R—which

explains that any objections to the Magistrate Judge’s recommendations must be filed within 14

days of its receipt—was mailed to Jarvis at his only known address at the CCA/Citrus Country

Detention Facility by certified mail, return receipt requested. (Dkt. No. 7). It was returned unsigned

on March 27, 2017. (Dkt. No. 8).

         In light of the foregoing, the Court finds that dismissal of Jarvis’ Habeas Petition is

appropriate here in light of his failure to prosecute this case. “A District Court has the authority to

dismiss a suit sua sponte for failure to prosecute by virtue of its inherent powers and pursuant to

Federal Rule of Civil Procedure 41(b).” Hall v. Holman, 2007 WL 2049776, at *2 (D. Del. July

12, 2007), aff'd, 265 F. App’x 135 (3d Cir. 2008) (citing Link v. Wabash R.R. Co., 370 U.S. 626,




1
    The Court’s mailing was returned bearing an annotation reading: “Refused Unable to Forward.”


                                                  2
630-31 (1962)). Courts should consider the factors set forth in Poulis v. State Farm Fire and

Casualty Co., 747 F.2d 863 (3d Cir. 1984), in deciding whether to dismiss a case with prejudice

for failure to prosecute. Reshard v. Lankenau Hosp., 256 F. App’x 506, 507 (3d Cir. 2007). Those

factors are:

        (1) the extent of the party’s personal responsibility; (2) the prejudice to the
        adversary caused by the failure to meet scheduling orders and respond to discovery;
        (3) a history of dilatoriness; (4) whether the conduct of the party or the attorney
        was willful or in bad faith; (5) the effectiveness of sanctions other than dismissal,
        which entails an analysis of alternative sanctions; and (6) the meritoriousness of the
        claim or defense.

Id. (citing Poulis, 747 F.2d at 868) (emphases in original omitted). Courts are generally required

to balance these considerations, although where “a litigant’s conduct makes adjudication of the

case impossible . . . such [formal] balancing under Poulis is unnecessary.” Hall, 2007 WL

2049776, at *2 (citing Guyer v. Beard, 907 F. 2d 1424, 1429–30 (3d Cir. 1990); Spain v.

Gallegos, 26 F.3d 439, 454–55 (3d Cir. 1994)).

        In any event, the applicable Poulis factors weigh in favor of dismissal under the

circumstances here. Jarvis has failed to keep the Court apprised of his whereabouts and current

mailing address. As a consequence, the Court’s Orders have been returned undelivered. Jarvis

therefore bears the responsibility for his failure to respond to the Magistrate Judge’s Order—which

the Court attempted to deliver to Jarvis in March 2015—directing Jarvis to file an appropriate

application to proceed in forma pauperis. Although Defendants have not entered an appearance in

this case, the sheer length of the delay here suggests prejudice to Defendants. Jarvis has submitted

nothing to the Court to suggest that he intends to proceed with this case since his initial filings in

March 2014—thus demonstrating a history of dilatoriness. While there is no indication that Jarvis

has acted in bad faith, the absence of any filing from Jarvis in approximately four-and-one-half

years strongly suggests that he has abandoned his claims. Further, because the Court is unable to

                                                  3
contact Jarvis due to his failure to apprise the Court of his current mailing address, the Court finds

that imposition of a sanction other than dismissal would not be effective here. Finally, because

Jarvis has failed to take even the most elementary steps to advance his claims—i.e., the filing of

an appropriate in forma pauperis application or the payment of the requisite filing fee—the Court

is in no position to evaluate the merits of his Habeas Petition. See Ramada Worldwide, Inc. v. Veer

Enters., LLC, 2013 WL 1314451, at *5 (D.N.J. Mar. 28, 2013) (“The Court declines to address the

sixth Poulis factor, as it is impossible to evaluate the merits of [defendant’s] defenses given his

lack of participation in this action.”).

        In sum, the Court finds that, on balance, the Poulis factors weigh in favor of dismissal in

light of Jarvis’ failure after approximately four-and-one-half years to take any action with respect

to this case. There is no requirement that “all Poulis factors must weigh in favor of dismissal in

order for dismissal to be warranted.” Hunter v. Keller, 239 F. App’x 771, 772 (3d Cir. 2007) (citing

Curtis T. Bedwell & Sons, Inc. v. Int'l Fidelity Ins. Co., 843 F.2d 683, 696 (3d Cir. 1988)).

Moreover, because Jarvis’ failure to apprise the Court of his current mailing address makes

adjudication of his case impossible, formal Poulis balancing is unnecessary. Hall, 2007 WL

2049776, at *2. Accordingly, for the reasons discussed herein, the Court will accept the Magistrate

Judge’s recommendation that Jarvis’ Habeas Petition be dismissed, and will dismiss his Petition

with prejudice for failure to prosecute.

        An appropriate Order accompanies this Memorandum Opinion.

Date: October 9, 2018                                         _______/s/_______
                                                              WILMA A. LEWIS
                                                              Chief Judge




                                                  4
